The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, AR  72701
Dear Senator Malone:
This is in response to your request for an opinion on the following question:
  In light of the Unborn Child Amendment which was adopted in the November, 1988 General Election, do the provisions of Act 270 of 1989 require notice of parents until the minor is eighteen years of age as measured by birth or eighteen years after conception of that minor?
Section 2 of Amendment 3 of 1988 ("An Amendment to Prevent Abortion Funding and Restrict Abortion") must be considered in response to your question.  This section of the amendment states:
  The policy of Arkansas is to protect the life of every unborn child from conception until birth, to the extent permitted by the federal constitution.
This office has previously concluded that Section 2 of Amendment 3 is not self-executing.  (Opinion Number 89-014.)  It is also apparent that Amendment 3 does not on its fact address the matter of how to measure the age of a minor for purposes of Act 270 of 1989. 1  In my opinion, therefore, a court would in all likelihood refuse to conclude, based solely upon Amendment 3's policy statement, that Act 270 requires notice of parents until the minor is eighteen years of age as measured by eighteen years after conception of that minor Legislative action will, I believe, be necessary in order to reach this conclusion.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.